Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 16, and 108-113 are pending as of the reply and amendments filed on 11/24/20. Claims 2-15, and 17-107 have been canceled. Claims 111-115 are new.
The rejection under 103 over Brown, WO 2013110058 is withdrawn in view of the amended claims.
Claims 1, 16, and 108-113 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method is not taught or suggested by the prior art. Brown, 2013110058; and Brown, WO 2012024367 (both of previous record). Brown, 2013110058 teaches treatment of glioma comprising administering dianhydrogalactitol or diacetyldianhydrogalactitol, including gliomas resistant to temozolomide, but doesn’t teach or suggest treating gliomas resistant to both temozolomide and bevacizumab, treating a progressive secondary brain tumor, or the dosing up to a cumulative effective quantity of 240 mg/m2 in a 33-day treatment cycle. Brown, WO 2012024367 teaches dianhydrogalactitol or diacetyldianhydrogalactitol for treating various cancers, including glioma and CNS metastases arising from other primary tumors, but doesn’t 2 for 3 days followed by a recovery period of 18-21 days. 
Applicants have provided data to show the claimed method resulted in an overall response rate of 25% in glioma patients unresponsive to both bevacizumab and temozolomide; and an overall response rate of 17% in patients with a progressive secondary brain tumor within the claimed dosage range, and that a dose of at least 30 mg/m2 per day for 3 days, and a cumulative dose of at least 180 mg/m2 in a 33-day cycle was well tolerated with no dose limiting toxicity (see Tables 1 & 3). Given the extremely high treatment failure rate known in the art for glioma and progressive secondary brain tumors, this evidence is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 16, and 108-113 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627